     Case 1:18-cr-00246-DAD-BAM Document 148 Filed 10/27/20 Page 1 of 2


 1    HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
 2    ERIC V. KERSTEN, Bar #226429
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: (559) 487-5561
 5    Fax: (559) 487-5950
 6    Attorneys for Defendant
      JOSE LOZANO
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                     Case No. 1:18-cr-00246 DAD-BAM
12                      Plaintiff,                   STIPULATION REGARDING
                                                     PREPARATION OF PRE-PLEA
13     vs.                                           REPORT BY THE PROBATION
                                                     DEPARTMENT; ORDER
14     JOSE LOZANO,
                                                     Judge: Hon. Dale A. Drozd
15                     Defendant.
16
17
18           IT IS HEREBY STIPULATED by and between the parties through their respective
19    counsel, ANGELA SCOTT, Assistant United States Attorney, counsel for plaintiff, and ERIC V.
20    KERSTEN, Assistant Federal Defender, counsel for defendant Jose Lozano, that the United
21    States Probation Department may prepare a Pre-Plea Presentence Investigation Report which
22    will include an interview of the defendant. The purpose of this pre-plea report is to allow the
23    defendant to enter his plea and be sentenced on the same date.
24    Counsel have communicated with Anthony Andrews, a supervisor with the Probation
25    Department, and he is in agreement with this procedure. The parties believe that allowing the
26    defendant to change his plea and to be sentenced on the same day will be in the interest of justice
27    ///
28    ///
     Case 1:18-cr-00246-DAD-BAM Document 148 Filed 10/27/20 Page 2 of 2


 1    and avoid potentially unnecessary incarceration in a local jail during the period normally spent
 2    between the Change of Plea and Sentencing.
 3
 4                                                 Respectfully submitted,
 5
                                                   McGREGOR W. SCOTT
 6                                                 United States Attorney

 7    DATED: October 27, 2020               By:    /s/ Angela Scott
                                                   ANGELA SCOTT
 8                                                 Assistant United States Attorney
 9                                                 Attorney for Plaintiff

10
11
                                                   HEATHER E. WILLIAMS
12                                                 Federal Defender
13    DATED: October 27, 2020               By:    /s/ Eric V. Kersten
                                                   ERIC V. KERSTEN
14                                                 Assistant Federal Defender
                                                   Attorney for Defendant
15                                                 JOSE LOZANO
16
17                                                ORDER
18           IT IS SO ORDERED. Good cause appearing, the United States Probation Office may
19    prepare a Pre-Plea Presentence Investigation Report, including an interview of defendant Jose
20    Lozano, consistent with its normal operating procedures.
21
      IT IS SO ORDERED.
22
23
         Dated:     October 27, 2020
                                                        UNITED STATES DISTRICT JUDGE
24
25
26
27
28

                                                      -2-
